Judgments of conviction affirmed. On this whole case, including the jury’s refusal to recommend life imprisonment pursuant to section 1045-a of the Penal Law as to either of these defendants, it was not prejudicial error for the court to decline to charge the degrees of homicide. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis and Foster. Judges Froessel and Burke dissent as to defendant Green only and vote to reverse and to grant a new trial as to defendant Green upon the ground that the evidence alluding to Green’s prior status, which reflected a previous bad character, created prejudice against this defendant.